Citation Nr: 0809174	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for alcoholism, to 
include as secondary to depression.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The Board notes that the veteran originally filed a claim of 
service connection for a personality disorder in January 
1997, which was subsequently denied in an April 1997 rating 
decision.  The veteran did not appeal that decision, and as 
such, the decision became final.  The veteran sought to 
reopen his claim and in an August 1999 rating decision, the 
RO found that no new and material evidence had been received 
to reopen the veteran's claim of service connection for a 
personality disorder.  Again, the veteran did not appeal and 
that decision also became final.  The veteran filed a claim 
for service connection for depression in March 2004.  The 
United States Court of Appeals for the Federal Circuit has 
held that a claim based on the diagnosis of a new mental 
disorder states a new claim when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  The Board finds that although the veteran had been 
diagnosed as having depression prior to the April 1997 and 
August 1999 rating decisions, the record does not reflect 
that the RO considered the veteran's depression diagnosis 
when rendering its decisions.  Thus, the veteran's claim of 
service connection for depression is considered a new claim 
for benefits.  

The issues of entitlement to service connection for 
depression and alcoholism, to include as secondary to 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having a 
bilateral knee disability. 


CONCLUSION OF LAW

A bilateral knee disability was not caused or worsened by 
service, nor is it presumed to have been caused by service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for service connection, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Although there was no subsequent adjudication of the 
claim following the March 2006 notice, the Board finds that 
the veteran is not prejudiced as service connection is being 
denied.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial May 2004 VCAA notice was given prior 
to the appealed AOJ decision, dated in October 2004.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so. 

VA is not required to schedule the veteran for a physical 
examination for his alleged bilateral knee disability because 
the evidence does not meet the criteria set forth in 38 
C.F.R. § 3.159(c)(4).  Specifically, there is no credible 
evidence of an event, injury, or disease in service upon 
which a current disability may be based, nor is the veteran 
currently diagnosed as having the claimed disability.  As 
such, the Board will not remand this case for a medical 
examination.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Therefore, the Board now turns to the merits of the veteran's 
claim.  
 
The veteran contends that he has a bilateral knee disability 
attributable to his active service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For an award of service connection, there must be competent 
evidence showing the following:  (1) the existence of a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the current disability and a disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 
Vet. App. 247 (1999).  

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

The veteran's service medical records (SMRs) are devoid of 
any reference to complaints of bilateral knee pain or a 
bilateral knee condition.  Upon enlistment, there is no 
notation of a preexisting bilateral knee condition.  The 
veteran's medical examination upon release from active duty, 
dated in March 1981, was also negative for a reference to a 
bilateral knee condition.  

The veteran's post-service treatment records are equally 
devoid of a diagnosis of a bilateral knee condition.  In a 
January 2004 VA treatment note, the veteran reported pain in 
his knees, thumbs, toes and foot arches.  The veteran was 
found to have osteoarthritis, but the affected joints were 
not noted.  Again, in February 2004, the veteran was found to 
have osteoarthritis and degenerative joint disease and the 
joints affected were not noted.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of a bilateral knee disability.  
Although the veteran is diagnosed as having osteoarthritis 
and degenerative joint disease, there is no evidence 
indicating that the affected areas are in his knees.  
Further, there is no evidence that the veteran had any 
treatment for complaints of bilateral knee pain or a 
bilateral knee injury in service.  Absent a disease or injury 
incurred during service or as a consequence of a service-
connected disability, the basic compensation statutes cannot 
be satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001).  Therefore, because there is no 
evidence of a bilateral knee disability related to the 
veteran's service, service connection must be denied on a 
direct basis.  Service connection is also denied on a 
presumptive basis as there is no evidence that the veteran 
was diagnosed as having osteoarthritis or degenerative joint 
disease of the knees within one year of service discharge.  


ORDER

Service connection for a bilateral knee disability is denied.  


REMAND

In light of the VCAA, further evidentiary development is 
necessary regarding the veteran's claims of service 
connection for depression and alcoholism, to include as 
secondary to depression.  The Board notes that the veteran 
was provided VCAA notice of the evidence necessary to 
substantiate his claims of direct service connection for 
depression and alcoholism, but the notice did not include the 
evidence necessary to substantiate a secondary service 
connection claim for alcoholism.  Thus, the veteran must be 
provided the appropriate VCAA notice for his secondary 
service connection claim.  

The veteran contends that his depression had its onset during 
service.  He related that he had difficulty adjusting to the 
conditions of service, which prompted his depression and 
alcoholism.  He recalled poor communication skills in the 
military and his physical and mental ailments prevented him 
from performing his duties.  

In August 1981, the veteran underwent an in-service 
psychiatric evaluation.  The veteran reported easily losing 
his temper and becoming violent upon intoxication.  He 
advised that he was a loner and had no significant friends.  
The veteran related being unmotivated with his in-service 
job.  The veteran was not noted to have a psychotic or 
thought process disorder, nor did he need to undergo 
psychiatric treatment or hospitalization.  He was diagnosed 
as having schizoid personality disorder.  The veteran was 
subsequently discharged from service due to his inability to 
adapt to military service or due to substandard performance.  
No further references were made to any mental health 
treatment while in service or upon service separation.  

The evidence of record reflects that the veteran was first 
diagnosed as having depression in June 1996 after a suicide 
attempt.  At that time he was also diagnosed as having 
alcohol abuse, antisocial personality disorder and avoidant 
personality disorder.  

The veteran has undergone VA mental health treatment for his 
depression since 1998.  Also, in a January 2004 Texas 
Department of Human Services medical examination, the veteran 
was diagnosed as having major depressive disorder.  There is 
no opinion of record as to whether the veteran's currently 
diagnosed depression had its onset during service.  

Based upon the evidence of record, the Board finds 
insufficient medical evidence upon which to render a decision 
on the veteran's claims of service connection for depression 
and alcoholism, to include as secondary to depression.  The 
evidence of record reflects that the veteran was discharged 
from service for failure to adapt to military service.  He 
underwent a psychiatric evaluation for violent behavior and 
was diagnosed as having a schizoid personality disorder prior 
to service discharge.  The veteran advised that his 
depression and alcoholism had their onset during service due 
to his inability to adapt to the military or take commands.  
Thus, the claim must be remanded for a VA examination to be 
scheduled and an opinion to be rendered as to the likelihood 
that the veteran's currently diagnosed depression had its 
onset in service, and if so, whether his alcohol abuse is 
secondary to his depression.  This examination is required 
pursuant to 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the veteran 
with respect to the claim of entitlement 
to service connection for alcoholism as 
secondary to a service-connected 
disability.  Perform all necessary 
development of the claim.

2.  Obtain any outstanding, post-service, 
medical treatment records regarding the 
veteran's depression and alcoholism.  The 
veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records, a notation to that effect 
should be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
the veteran's depression.  The veteran's 
claims folder should be made available to 
the examiner.  The examiner is to perform 
all necessary clinical testing and render 
all appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the veteran's currently diagnosed 
depression had its onset in service.  If 
the examiner finds that it is at least as 
likely as not that the veteran's 
depression had its onset in service, then 
the examiner should render a decision as 
to whether the veteran's alcoholism was 
secondarily due to his depression.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional procedural 
and evidentiary development and the Board, at this time, does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


